     Case 3:20-cv-05397-BHS Document 30 Filed 05/07/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
                                 AT TACOMA


    SCOTT TOWNSEND et al.,
                    Plaintiff(s),
                                                     Case No. 3:20−cv−05397−BHS
         v.
                                                     ORDER SETTING
    BANK OF NEW YORK MELLON et al.,                  JURY TRIAL AND
                   Defendant(s).                     PRETRIAL DATES




                            I. TRIAL AND PRETRIAL DATES
     FIVE DAY JURY TRIAL set for 09:00 AM                      February 1, 2022
     Deadline for filing motion to join parties
     Deadline for amending pleadings
     Disclosure of expert testimony under FRCP 26(a)(2)
     Disclosure of rebuttal expert testimony under
     FRCP 26(a)(2)
     All motions related to discovery must be filed by         September 7, 2021
     Discovery completed by                                    October 4, 2021
     All dispositive motions must be filed by                  November 3, 2021
     Motions in limine should be filed pursuant to Local
                                                               December 27, 2021
     Rule CR 7(d)(4) by
     Agreed pretrial order filed with the Court by             January 10, 2022
     Pretrial conference will be held at 02:30 PM on           January 18, 2022
     Trial briefs, proposed voir dire, jury instructions, agreed
     neutral statement of the case and deposition                January 11, 2022
     designations due by



MINUTE ORDER 3:20−cv−05397−BHS             −1−
     Case 3:20-cv-05397-BHS Document 30 Filed 05/07/21 Page 2 of 2




         If any of the dates identified in this order or the Local Civil Rules fall on

      a weekend or federal holiday, the act or event shall be performed on that day,

      per LCR 6. These are firm dates that can be changed only by order of the Court.

         If this case is not settled, it will go to trial on the date set or as soon

      thereafter as the Court is available.

                 II. FINDINGS OF FACT AND CONCLUSIONS OF LAW

         Where appropriate, the parties are encouraged to work together in the

      creation of proposed findings of fact and conclusions of law. On or before

      the deadline for filing proposed findings and conclusions the parties shall

      email their proposed findings and conclusions in Word format to

      settleorders@wawd.uscourts.gov.

                                    III. PRIVACY POLICY

         Pursuant to LCR 5.2(a), parties are to redact the following information

      from documents and exhibits before they are filed with the Court:

      * Dates of Birth − redact to the year of birth, unless deceased.
      * Names of Minor Children − redact to the initials, unless deceased or currently
        over the age of 18.
      * Social Security or Taxpayer ID Numbers − redact in their entirety.
      * Financial Accounting Information − redact to the last four digits.
      * Passport Numbers and Driver License Numbers − redact in their entirety.

                                      IV. SETTLEMENT

         If this case is settled, please advise the Court immediately at (253) 882−3825.


          DATED: The 7th of May 2021.


                                                               s/ Benjamin H. Settle

                                                            Benjamin H. Settle
                                                            United States District Judge


MINUTE ORDER 3:20−cv−05397−BHS                −2−
